DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, 14-15 and 19-22 in the reply filed on 2/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seidlitz et al. [DE102014006681, previously cited, machine translation previously provided, “Siedlitz”].

With respect to claim 14, Siedlitz discloses a method for installing a composite rivet using deformation of a composite rivet blank, the method comprising: inserting the composite rivet blank (9) comprising a composite material into a hole in a part (1, 2) (paragraph 0009, 0042, 0050); heating the composite rivet blank by causing heat to be generated from within a first portion of the composite rivet blank while the composite rivet blank is in the hole and before deforming the first portion of the composite rivet blank (paragraph 0019, 0026, 0042); and then finishing the first portion of the composite rivet blank by deforming the first portion of the composite rivet blank (paragraph 0042, 0052). 
With respect to claim 15, Siedlitz discloses heating the composite rivet blank by causing heat to be generated from within a second portion of the composite rivet blank while the composite rivet blank is in the hole and before deforming the second portion of the composite rivet blank (paragraph 0019, 0026, 0042); and then finishing the second portion of the composite rivet blank by deforming the second portion of the composite rivet blank (paragraph 0042, 0052).  
With respect to claim 21, Siedlitz discloses causing heat to be generated from within the composite rivet blank using Joule heating (paragraph 0019, 0026, 0052). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Siedlitz in view of either one of Toyozumi et al. [US2016/0061245, “Toyozumi”] or Riehm [US2014/0230994].
Siedlitz discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Siedlitz. Siedlitz discloses heating and finish the rivet blank but does not disclose heating one portion to a temperature higher than another portion, and then finishing the portion with the higher temperature. 
Toyozumi discloses a method. Toyozumi discloses heating a portion of a rivet blank, and deforming (caulking) the heated portion (paragraph 353). As shown in Figure 4A-D, only one end portion is heated and then finished at a time, the top end portion is heated and finished first in Figures 4A-B then the bottom portion is heated and finished in Figures 4C-D (paragraph 0157). 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Siedlitz by heating a portion to a temperature higher than a temperature of another portion and then shaping the portion at the higher temperature as taught by either one of Toyozumi or Riehm in order to prevent overheating of the material of the rivet blank and to ensure an accurate deforming temperature is reached in each portion before deformation take place. 

Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siedlitz in view of Okuda et al. [JP55-27457, machine translation provided and cited to, “Okuda”]. 
Siedlitz discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Siedlitz. Siedlitz discloses heating and finish the rivet blank but does not disclose a cooling capacity of one portion being higher than the other portion of the rivet blank, and cooling one portion so that the cooled portion is at a temperature lower than the other portion of the rivet blank. 
Okuda discloses a method. Okuda discloses heating a rivet blank (3) and cooling a portion (3a) of the rivet blank a keep the temperature of the portion (3a) from rising and being deformed (paragraph 0002). Figure 3 only shows the cooling mechanism located on one side of the rivet blank, so that only one portion (3a) has a higher cooling capacity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2022